Citation Nr: 1421684	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the RO. 

The Veteran changed his representative from the Texas Veterans Commission to the Disabled American Veterans in November 2011.  

The Veteran testified at a hearing at the RO conducted by the undersigned Veterans Law Judge in March 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveal a copy of the hearing transcript and additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the June 2012 Supplemental Statement of the Case.  

The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous and harmful noise levels incident to his duties during his period of active service including in the Republic of Vietnam.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous and harmful noise levels incident to his duties during his period of active service including in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The April 2009 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  

The Veteran also reported having ringing in his ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as a helicopter repairman.  

The Veteran testified in March 2013 that he was exposed to loud noise working with jet engines and 155 artillery guns.  

Given this factual background, his assertions of exposure to significant noise is found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's hearing loss and tinnitus and noise exposure during his period of active service.  

The Veteran's service treatment records show significant threshold shifts in his hearing from enlistment to separation.  At separation, the Veteran's hearing was measured at 15 dB at 500, 1000, 2000 and 4000 Hertz.  

The Veteran was afforded a VA examination in April 2009 and reported having decreased hearing and tinnitus since 1973.  

The examiner rendered a diagnosis of sensorineural hearing loss, but did not provide an opinion in regard to the etiology of the claimed hearing loss and tinnitus.  

An addendum opinion was provided in October 2009.  The examiner opined that it was less likely than not that the claimed hearing loss and tinnitus were the result of military noise exposure.  

The examiner noted that the Veteran had military noise exposure as a helicopter mechanic for 2 years, that the in-service threshold shifts did not correlate with a noise induced shift, and that the Veteran had occupational noise exposure working in a plant for 18 years.   

The examiner also explained that, since all of the thresholds recorded at separation were 15 dB, it was suspected that these might have been recorded as screening values and not thresholds.  

The Board has considered the Veteran's lay statements.  The Veteran asserts that he has experienced decreased hearing and tinnitus since separation from service.  

The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as decreased hearing, ringing in the ears, and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There is no medical opinion linking the Veteran's hearing loss and tinnitus to service.  Such medical nexus evidence, however, is not always required to establish service connection.  

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service, experienced hearing loss and tinnitus since separation, and that his current hearing loss and tinnitus are thus related to his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

While the opinion of the VA examiner is against the claim, the Board finds that this opinion to be of limited probative value to the extent that the examiner did not fully assess the evidence of hearing loss or change noted at separation from service or the Veteran's assertions that he did not have significant post-service occupational noise exposure.

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss and tinnitus as likely as not are the result of the Veteran's exposure to excessive or harmful noise exposure that began with his duties during service including various forms of acoustic trauma that would be consistent with his duties on active service including while serving in the Republic of Vietnam.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


